829 F.2d 35Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Phillip A ENNIS, Plaintiff-Appellant,v.Edward W. MURRAY, Director, Commonwealth of Virginia,Department of Corrections, Defendant-Appellee.
No. 87-6028
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1987.Decided August 31, 1987.

Phillip A. Ennis, appellant pro se.
Richard Francis Gorman, III, Office of the Attorney General, for appellee.
Before JAMES DICKSON PHILLIPS and ERVIN, Circuit Judges, and Butzner, Senior Circuit Judge.
PER CURIAM:


1
Phillip A. Ennis, a Virginia inmate, appeals from an order of the district court denying his motion for court-appointed counsel to assist him in his civil rights action brought pursuant to 42 U.S.C. Sec. 1983.  We find that the district court did not abuse its discretion in denying Ennis' motion for court-appointed counsel and we affirm the order.  Ennis failed to show either exceptional circumstances requiring the assistance of counsel or that the issues were so complex that Ennis could not fairly present them.  See Whisenant v. Yuam, 739 F.2d 160 (4th Cir. 1984; Cook v. Bounds, 518 F.2d 779 (4th Cir. 1975).


2
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the order below.  Ennis v. Murray, C/A No. 86-656-N (E.D.Va., Jan. 8, 1987).


3
AFFIRMED.